DETAILED ACTION

1.	This is in reply to an application filed on 12/09/2020. Claims 1-19 are pending examination.

2.  The present application, filed on or after March 16, 2013, is being examined under 
      the first inventor to file provisions of the AIA .  


3.
Claim Objection
1)
Claims 5, and 15 are objected to, because one or more limitations of these claims lack an antecedent basis in the claim. The examiner suggests the following correction:
Claims 5 and 15:
Replacement of “the data provider side” with “a data provider side”.

2)
Claim 14 is objected to, because this claim has typographical error. The examiner suggests the following correction: Replacement of “wherein 5after the acquiring a data calculation transaction request initiated by a data user side based on a privacy smart contract, the method further comprises: performing, based on source data pointed to in the data calculation transaction request, an authentication 10as to whether the data user side is permitted to use the source data” with “wherein 5after the acquiring a data calculation transaction request initiated by a data user side based on a privacy smart contract, the at least one processor further comprises: performing, based on source data pointed to in the data calculation transaction request, an authentication 10as to whether the data user side is permitted to use the source data”.

4.
Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1-3, 11-13 and 18 are rejected under 35 U.S.C. 102(a)(2) as being unpatentable over Tan et al,. PCT/CN2018/102264 (hereinafter Tan).

Regarding claim 1 Tan teaches a method for processing privacy data of a block chain by a block chain node, the method comprising: 
acquiring a data calculation transaction request, 5wherein the request is initiated by a data user side based on a privacy smart contract, and invocation data in the request refers to data after blinding performed by the data user side (Tan teaches first blockchain node uploads a request for computing the encrypted ciphertext to a blockchain system. The request for calculating the encrypted cipher text may be specifically determined according to service requirements, such as calculating an average value or a variance of the encrypted cipher text. The first blockchain node can upload a request to calculate encrypted ciphertext through a smart contract (pg. 7-8)); 
acquiring homomorphically encrypted source data 10according to the request (Tan teaches utilizing a homomorphic encryption to encrypt the data pg. 7); 
invoking the privacy smart contract according to a calculation task in the request, to perform a calculation for the invocation data and the source data to acquire a calculation result (Tan teaches the request for calculating the encrypted cipher text may be specifically determined according to service requirements, such as calculating an average value or a variance of the encrypted cipher text. The first blockchain node can upload a request to calculate encrypted ciphertext through a smart contract (pg. 7-8)); and 
15performing an uplink operation on the request and the calculation result to feed the request and the calculation result back to the data user side, such that the data user side homomorphically decrypts and de- blinds the calculation result to acquire a plaintext 20calculation result (Tan teaches decrypting the first encrypted data by using a preset first decryption algorithm and a set first private key to obtain the first decrypted data, wherein the data is encrypted based on a homomorphic encryption (pg. 9)).  

Regarding claim 2 Tan teaches the method according to claim 1, further comprising: acquiring a data publishing transaction request initiated by a data provider side based on the privacy 25smart contract, wherein source data in the data publishing transaction request refers to homomorphically encrypted data; and invoking the privacy smart contract to perform the data publishing transaction request to perform uplink 30publishing on the source data (Tan teaches the first blockchain node can upload a request to calculate encrypted ciphertext through a smart contract, and utilizing a homomorphic encryption to encrypt the data (pg. 7-8)).  

Regarding claim 3 Tan teaches the method according to claim 1, wherein the blinding comprises: adding a random value to the invocation data, and the de-blinding comprises: removing the random value from the calculation result (pg. 11).

In response to Claim 11: Rejected for the same reason as claim 1
In response to Claim 12: Rejected for the same reason as claim 2
In response to Claim 13: Rejected for the same reason as claim 3
In response to Claim 18: Rejected for the same reason as claim 1



5.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 4-6 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Tan as mentioned above, in view of Wei et al. US 2020/0169387 (hereinafter Wei).

Regarding claim 4 Tan teaches the method according to claim 1, wherein the acquiring a data calculation transaction request initiated by a data user side based on a privacy smart contract (pg. 7-8). Tan does not teach performing, based on source data pointed to in the data transaction request, an authentication as to whether the data user side is permitted to use the source data. Wei substantially teaches the blockchain node receives an authentication transaction submitted by a privacy computing platform. The authentication transaction is used to query whether a data user has obtained authorization for target data held by a data owner [0043]. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Tan such that the invention further includes performing, based on source data pointed to in the data transaction request, an authentication as to whether the data user side is permitted to use the source data. One would have been motivated to do so to prevent unauthorized user from accessing sensitive information.

15 Regarding claim 5 Tan teaches the method according to claim 4, wherein the performing the authentication operation comprises: sending, based on the source data pointed to in the data calculation transaction request, an authentication request for permitting the data user side to use the 20source data to an authentication center, to request the authentication center to process the authentication request according to a permission configured by the data provider side; and acquiring an authentication result fed back by the 25authentication center (Wei teaches the blockchain node receives an authentication transaction submitted by a privacy computing platform. The authentication transaction is used to query whether a data user has obtained authorization for target data held by a data owner [0043], wherein a computing device 104 can verify the user authorization information [0034]).  

Regarding claim 6 Tan teaches the method according to claim 1, wherein invoking the privacy smart contract to perform the calculation for the invocation data and the source data comprises: 30invoking the privacy smart contract to run on a virtual machine, and 5420A13199US invoking a nested function of the virtual machine according to the privacy smart contract, to perform the calculation for the invocation data and the source data (Wei teaches The core of a programmable blockchain in the Ethereum is the Ethereum Virtual Machine (EVM). Each Ethereum node can run an EVM. The EVM is a Turing complete virtual machine, which means that complex logic can be implemented through the EVM. The operation of publishing and invoking the smart contract in the Ethereum by the user runs on the EVM [0050]). 

In response to Claim 14: Rejected for the same reason as claim 4
In response to Claim 15: Rejected for the same reason as claim 5
25 In response to Claim 16: Rejected for the same reason as claim 6

6.
Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Tan as mentioned above, in view of Bertz et al., US 9,819,679 (hereinafter Bertz).

In response to Claim 7: Rejected for the same reason as claim 1, however claim 1 does not recite requesting a data provider side of the source data to provide an encryption public key; and decrypting the calculation result by using the encryption public key. Bertz substantially teaches a client may send a request to a server, to obtain a public key, wherein the client may receive the public key, and utilize it to decrypt a digital signature (col. 6, lin. 31-60).
	 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Tan such that the invention further includes requesting a data provider side of the source data to provide an encryption public key; and decrypting the calculation result by using the encryption public key. One would have been motivated to do so to make the system more efficient, for example generating one key for encryption and decryption instead of generating two keys.

 In response to Claim 8: Rejected for the same reason as claim 3

 	Regarding claim 9 Tan teaches the method according to claim 7, further comprising: 
invoking a homomorphic encryption module to create an asymmetric homomorphic encryption key, the asymmetric homomorphic encryption key including a homomorphic 5encryption private key and a homomorphic encryption public key; 
invoking the homomorphic encryption module to perform a homomorphic encryption on to-be-provided source data by using the homomorphic encryption private key; and 10initiating a data publishing transaction request for an uplink operation on the source data, based on the privacy smart contract (Tan teaches first blockchain node uploads a request for computing the encrypted ciphertext to a blockchain system. The request for calculating the encrypted cipher text may be specifically determined according to service requirements, such as calculating an average value or a variance of the encrypted cipher text. The first blockchain node can upload a request to calculate encrypted ciphertext through a smart contract (pg. 7-8). Utilizing public keys to encrypt data, and using private key to decrypt data (pg. 9-10)).  



7.
Claims 10, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Tan and Bertz as mentioned above, and further in view of Wei et al. US 2020/0169387 (hereinafter Wei).

In response to Claim 10: Rejected for the same reason as claim 5
In response to Claim 17: Rejected for the same reason as claim 1
In response to Claim 19: Rejected for the same reason as claim 1


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYOUB ALATA whose telephone number is (313)446-6541.  The examiner can normally be reached on Monday - Friday 7:30 - 5:00 Est.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jung (Jay) Kim can be reached on (571)272-3804.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AYOUB ALATA/Primary Examiner, Art Unit 2494